DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: In paragraph 0051, applicant has written “7EF” where applicant intends “7E.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericcson (US 8,569,050).
 	Ericcson teaches a photobioreactor, comprising:
 	a tubular structure having inner (22) and outer surfaces (2) and an annular space defined between the inner and outer surfaces (Fig. 3A);
 	an inlet to allow an algae slurry to enter the annular space (col. 6, lines 53-62;
 	an inner passageway defined by the inner surface (Fig. 3A) ; and
 	one or more apertures (39, 39’, 949, 51) defined in the inner surface to allow a gas (via 28) to flow from the inner passageway into the annular space.
 	Per claim 17, wherein the outer surface is transparent (at least element 10) to at least some wavelengths of light useful for growing algae within the algae slurry (col. 10, lines 4-8).
	Per claim 19, wherein the inner surface comprises a periodic structure (Fig. 6).
 	Per claim 20, wherein the outer surface comprises a periodic structure (Fig. 6).


Allowable Subject Matter
Claims 1-15 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
  	Per claim 1, while it is known in the art to provide a system for growing algae, comprising:
a photobioreactor comprising:
a tubular structure having inner and outer surfaces;
an annular space defined between the inner and outer surfaces;
an inlet to allow an algae slurry to enter the annular space; wherein at least one of the inner and outer surfaces is transparent to at least some wavelengths of light useful for growing algae within the algae slurry (see, for example, US 8,569,050 to Ericcson) in the examiner’s opinion, the prior art fails to teach or render obvious the system further including a mechanism configured to produce radially-directed contractions and expansions in the tubular structure.

 	Per claim 10, while it is known in the art to provide a method for growing algae, comprising:
 	providing an algae slurry to an annular space located between an inner surface and an outer surface of a tubular structure; ; (see, for example, US 8,569,050 to Ericcson) in the examiner’s opinion, the prior art fails to teach or render obvious the method further including and
 	inducing contractions and expansions in the tubular structure.
  	Per claim 18, while claim 16 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the system further including the system having elements with the recited positioning and function.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/18/22